EXHIBIT 10.4

EIGHTH LOAN MODIFICATION AGREEMENT

This Eighth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of January 30, 2015 (the “Eighth Loan Modification Effective
Date”), by and among (i) SILICON VALLEY BANK, a California corporation with a
loan production office located at 2400 Hanover Street, Palo Alto, California
94304 (“Bank”), and (ii) REAL GOODS ENERGY TECH, INC., a Colorado corporation
(“Real Goods Energy”), REAL GOODS TRADING CORPORATION, a California corporation
(“Real Goods Trading”), ALTERIS RENEWABLES, INC., a Delaware corporation
(“Alteris”) and REAL GOODS SYNDICATED, INC., a Delaware corporation
(“Syndicated”), MERCURY ENERGY, INC., a Delaware corporation (“Mercury”), REAL
GOODS SOLAR, INC. – MERCURY SOLAR, a New York corporation (“Mercury Solar”),
ELEMENTAL ENERGY, LLC, a Hawaii limited liability company (“Elemental”), and
SUNETRIC MANAGEMENT LLC, a Delaware limited liability company (“Sunetric”, and
together with Real Goods Energy, Real Goods Trading, Alteris, Syndicated,
Mercury, Mercury Solar and Elemental, individually and collectively, jointly and
severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 19, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of December 19, 2011, as amended by a certain First Loan Modification
Agreement, dated as of August 28, 2012, as further amended by a certain Second
Loan Modification and Reinstatement Agreement, dated as of November 13, 2012 as
further amended by a certain Third Loan Modification Agreement, dated as of
March 27, 2013, as further amended by a certain Joinder and Fourth Loan
Modification Agreement, dated as of September 26, 2013, as further amended by a
certain Fifth Loan Modification Agreement, dated as of November 5, 2013, as
further amended by a certain Joinder and Sixth Loan Modification Agreement,
dated as of June 6, 2014 and as further amended by a certain Seventh Loan
Modification and Waiver Agreement, dated as of November 19, 2014(as amended, the
“Loan Agreement”). Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by (i) the
Collateral as described in the Loan Agreement, (ii) that certain Security
Agreement, dated as of December 19, 2011, between the Secured Guarantor and Bank
(as amended, the “Security Agreement”), and (ii) the “Intellectual Property
Collateral”, as such term is defined in each certain IP Agreement (together with
any other collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Loan Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations shall be referred to as the “Existing Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following definitions
from Section 13.1 thereof:

“Revolving Line Maturity Date” is January 31, 2015.

and inserting in lieu thereof the following:

“Revolving Line Maturity Date” is March 17, 2015.

4. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the execution of
this Loan Modification Agreement, each in form and substance satisfactory to the
Bank (collectively, the “Conditions Precedent”):

 

  A.

copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower

 

1



--------------------------------------------------------------------------------

  authorizing the execution and delivery of this Loan Modification Agreement,
the other documents executed in connection herewith and Borrower’s performance
of all of the transactions contemplated hereby (but only to the extent required
since last delivered to Bank), and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be so
authorized on behalf of Borrower (but only to the extent any signatories have
changed since such incumbency certificate was last delivered to Bank);

 

  B. executed copies of the Eighth Loan Modification Agreement and the Bank
Invoice; and

 

  C. such other documents as Bank may reasonably request.

5. FEES. Borrower shall pay to Bank a non-refundable modification fee equal to
Eight Thousand One Hundred Twenty Five Dollars ($8,125.00), which fee shall be
due on the date hereof and shall be deemed fully earned as of the date hereof.
Borrower shall also reimburse Bank for all legal fees and expenses incurred in
connection with the Existing Loan Documents and this Loan Modification
Agreement.

6. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby
certifies that, other than as disclosed in the Perfection Certificate, no
Collateral with a value greater than Ten Thousand Dollars ($10,000) in the
aggregate is in the possession of any third party bailee (such as at a
warehouse). In the event that Borrower, after the date hereof, intends to store
or otherwise deliver the Collateral with a value in excess of Ten Thousand
Dollars ($10,000) in the aggregate to such a bailee, then Borrower shall first
receive, the prior written consent of Bank and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Bank.
Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in certain Perfection Certificates previously
delivered to the Bank (in each case as supplemented through the Seventh Loan
Modification Effective Date), and acknowledges, confirms and agrees the
disclosures and information above Borrower provided to Bank in such Perfection
Certificates, as supplemented, remain true and correct in all material respects
as of the date hereof.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement and each other Loan
Document (including, without limitation, each Borrower’s and each Guarantor’s
Operating Documents previously delivered to Bank (unless re-delivered to Bank in
connection with this Loan Modification Agreement)), and of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modify the Existing Loan Documents pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference.

 

2



--------------------------------------------------------------------------------

12. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

REAL GOODS ENERGY TECH, INC. REAL GOODS SYNDICATED, INC. By:

/s/ Dennis Lacey

By:

/s/ Dennis Lacey

Name: Dennis Lacey Name: Dennis Lacey Title: Chief Executive Officer Title:
Chief Executive Officer REAL GOODS ENERGY TRADING ALTERIS RENEWABLES, INC.
CORPORATION By:

/s/ Dennis Lacey

By:

/s/ Dennis Lacey

Name: Dennis Lacey Name: Dennis Lacey Title: Chief Executive Officer Title:
Chief Executive Officer MERCURY ENERGY, INC. ELEMENTAL ENERGY, LLC By:

/s/ Dennis Lacey

By:

/s/ Dennis Lacey

Name: Dennis Lacey Name: Dennis Lacey Title: Chief Executive Officer Title:
Chief Executive Officer REAL GOODS SOLAR, INC.—MERCURY SOLAR SUNETRIC MANAGEMENT
LLC By:

/s/ Dennis Lacey

By:

/s/ Dennis Lacey

Name: Dennis Lacey Name: Dennis Lacey Title: Chief Executive Officer Title:
Chief Executive Officer

 

BANK: SILICON VALLEY BANK By:

/s/ Ben Fargo

Name: Ben Fargo Title: Vice President

Acknowledgment and Agreement:

The undersigned ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Second Amended and Restated Unconditional Guaranty
and a certain Second Amended and Restated Security Agreement, each dated as of
June 6, 2014, and each document executed in connection therewith, and
acknowledges, confirms and agrees that the Second Amended and Restated
Unconditional Guaranty, Second Amended and Restated Security Agreement and each
document executed in connection therewith shall remain in full force and effect
and shall in no way be limited by the execution of this Loan Modification
Agreement, or any other documents, instruments and/or agreements executed and/or
delivered in connection herewith.

 

REAL GOODS SOLAR, INC. By:

/s/ Dennis Lacey

Name: Dennis Lacey Title: Chief Executive Officer

 

4